            Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PERRY HOPMAN                                                                          PLAINTIFF

v.                                Case No. 4:18-cv-00074-KGB

UNION PACIFIC RAILROAD                                                             DEFENDANT

                                             ORDER

        Plaintiff Perry Hopman alleges that Union Pacific Railroad (“Union Pacific”)

discriminated against him due to his disability and failed to accommodate his disability in violation

of the Americans with Disabilities Act (“ADA), 42 U.S.C. § 12101, et seq., and Section 504 of the

Rehabilitation Act, as amended, 29 U.S.C. § 794, et seq. A trial in the case is currently scheduled

to begin on September 28, 2020. Before the Court are the following pretrial motions: Union

Pacific’s motion for leave to amend its answer (Dkt. No. 101) and Mr. Hopman’s motion to strike

Union Pacific’s unpled affirmative defense (Dkt. No. 103). Mr. Hopman has responded to Union

Pacific’s motion for leave to file an amended answer (Dkt. No. 108). Union Pacific has responded

to Mr. Hopman’s motion to strike (Dkt. No. 122), and Mr. Hopman has replied to the response

(Dkt. No. 128). The Court conducted a telephonic hearing on pretrial matters on September 18,

2020.

        Union Pacific moves for leave to amend its answer to raise the affirmative defense of direct

threat and to assert “all applicable damages caps, including the caps found in 42 U.S.C. § 1981a.”

(Dkt. No. 101). 1 Union Pacific states that in his trial brief Mr. Hopman noted its failure to plead

affirmatively the direct threat affirmative defense in its answer, and it seeks to “remedy this



        1
          Mr. Hopman does not oppose Union Pacific’s attempt to amend its answer to plead the
statutory cap on damages. Union Pacific asserts, and the Court agrees, that it is entitled to rely
on this defense regardless of whether it is affirmatively pled (Dkt. No. 101, at 6-7).
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 2 of 12




oversight” by filing an amended answer (Id., at 1). Union Pacific contends that it did not waive

the affirmative defense but has “constructively pled it” and “once it learned of that error it

immediately sought leave to amend.” (Id., at 1, 5). Union Pacific argues that the amendment is of

“vital importance” because it denied Mr. Hopman’s request for an accommodation in 2016 and

2017 based on the direct threat defense and because it raised the defense before the Equal

Employment Opportunity Commission prior to the lawsuit being filed, which demonstrates

according to Union Pacific that Mr. Hopman has known about the defense for “more than four

years.” (Id., at 5-6). It asserts that Mr. Hopman would not be prejudiced by the amendment because

he “took extensive discovery on the defense” including deposing Union Pacific’s “designated

expert” on the defense, Patrick Graham (Id., at 2-4).

       Mr. Hopman opposes the motion with two filings. First, after receiving Union Pacific’s

trial brief, Mr. Hopman moved to strike the affirmative defense of direct threat on the grounds that

Union Pacific never raised the defense in its answer (Dkt. No. 103). In his motion to strike, Mr.

Hopman asserts that Union Pacific’s attempt to amend constructively its answer to raise the

affirmative defense of direct threat would be futile because at the time it denied the requested

accommodation it did not perform an individual assessment of Mr. Hopman’s ability to perform

safely the essential functions of the job with his requested accommodation (Id., at 2). He also

argues that there is no version of the defense with a lesser burden, that the assertion of the

affirmative defense on the eve of trial is unfair surprise, and that Union Pacific has not shown good

cause under Sherman v. Winco Fireworks, Inc., 522 F.3d 709 (8th Cir. 2008), for the Court to

allow the amendment at this stage of the litigation (Id., at 4-8).

       Union Pacific responds arguing: Mr. Hopman is judicially estopped from moving to strike

its direct threat affirmative defense or objecting to its motion to amend; Mr. Hopman’s reliance on




                                                  2
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 3 of 12




Sherman is misplaced; the amendment is not futile; and safety is already an issue in the case (Dkt.

No. 122).

        Mr. Hopman also responds to oppose Union Pacific’s motion for leave to amend to add the

affirmative defense of direct threat (Dkt. No. 108). He argues: Union Pacific has failed to show

good cause under Sherman to justify the untimely motion; the amendment is futile because Union

Pacific did not perform an individualized assessment of Mr. Hopman in order to establish a direct

threat; and there is no version of the defense that makes it less futile (Id., at 1-5).

        I.      Legal Standard

        Federal Rules of Civil Procedure 15 and 16 govern this Court’s analysis. Under Rule

15(a)(2), “a party may amend its pleadings only with the opposing party’s written consent or the

court’s leave.” The Court should give leave freely when justice so requires, but “parties do not

have an absolute right to amend their pleadings . . . .” Sherman, 532 F.3d at 715. When the moving

party “is guilty of undue delay, bad faith, dilatory motive, or if permission to amend would unduly

prejudice the opposing party,” then the Court has the discretion to deny the motion. Williams v.

Little Rock Mun. Water Works, 21 F.3d 218, 224 (8th Cir. 1994). “There is no absolute or

automatic right to amend.” Id.

        The Court is required to issue a scheduling order, which includes deadlines to amend the

pleadings, complete discovery, and file motions. Fed. R. Civ. P. 16(b)(1), (3)(A). Under Rule

16(b)(4), “a schedule may be modified only for good cause and with the judge’s consent.” When

a party seeks leave to amend a pleading outside the deadline established by the court’s scheduling

order, the party must satisfy the good-cause standard of Rule 16(b)(4) rather than the more liberal

standard of Rule 15(a). Sherman, 532 F.3d at 715. The “interplay between Rule 15(a) and Rule

16(b) is settled in this circuit.” Id. at 716. “If a party files for leave to amend outside of the court’s




                                                    3
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 4 of 12




scheduling order, the party must show cause to modify the schedule.” Popoalii v. Corr. Med.

Servs., 512 F.3d 488, 497 (8th Cir. 2008) (citing Fed. R. Civ. P. 16(b)) (emphasis added). In these

circumstances, “the application of Rule 16(b)’s good-cause standard is not optional.” Sherman,

532 F.3d at 716. “To permit district courts to consider motions to amend pleadings under Rule

15(a) without regard to Rule 16(b) would render scheduling orders meaningless and effectively . .

. read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil Procedure.” Id.

(internal quotation marks omitted).

       The primary measure of Rule 16’s good cause standard is the moving party’s diligence in

attempting to meet the case management order’s requirements. Bradford v. DANA Corp., 249 F.3d

807, 809 (8th Cir. 2001); see also Fed. R. Civ. P. 16(b), advisory committee note (1983

Amendment) (“[T]he court may modify the schedule on a showing of good cause if it cannot

reasonably be met despite the diligence of the party seeking the extension.”). “In short, ‘good

cause’ for a belated amendment under Rule 16(b) requires a showing that, despite the diligence of

the movant, the belated amendment could not reasonably have been offered sooner.”

Transamerica Life Ins. Co. v. Lincoln Nat. Life Ins. Co., 590 F. Supp. 2d 1093, 1100 (N.D. Iowa

2008) (citing Sherman, 532 F.3d at 716–18).

       The existence or degree of prejudice to the party opposing the modification may also be

relevant, but the Court need not consider prejudice if the movant has not been diligent in meeting

the scheduling order’s deadlines. Sherman, 532 F.3d at 717. The Eighth Circuit’s cases reviewing

Rule 16(b) rulings “focus in the first instance (and usually solely) on the diligence of the party

who sought modification of the order.” Id. (determining no good cause for defendants’ motion to

amend to plead an affirmative defense 17 months after the deadline where “no change in the law,

no newly discovered facts, or any other changed circumstance made the preemption defense more




                                                4
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 5 of 12




viable after the scheduling deadline for amending pleadings.”); Barstad v. Murray County, 420

F.3d 880, 883 (8th Cir. 2005) (affirming the district court’s denial of plaintiffs’ motion for leave

to amend their complaint two months after the deadline because plaintiffs had eight months to

request an amendment of the scheduling order and “knew of the claims they sought to add when

they filed the original complaint . . . .”); Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003)

(affirming the district court’s denial of plaintiff’s untimely motion to amend her complaint to add

a claim for punitive damages because she provided no reason why punitive damages could not

have been earlier alleged or why her motion to amend was filed so late).

       II.     Analysis

               A.      Good Cause

       Union Pacific acknowledges that Eighth Circuit precedent requires that it show diligence

in meeting the Court’s scheduling order in order to establish good cause (Dkt. No. 101, at 4-5).

Instead of focusing on diligence, Union Pacific asks the Court to follow the “unfair surprise”

standard in Federal Rule of Civil Procedure 8(c) (Id., at 2-4). As set forth above, at this stage of

litigation the Court must analyze Union Pacific’s motion under Federal Rules of Civil Procedure

15 and 16. Union Pacific also asks that this Court base its good cause analysis on a non-binding,

unpublished district court opinion to find that it can give equal weight to factors other than

diligence to permit amendment beyond the Court’s scheduling order (Dkt. No. 101, at 4-5 (citing

Portz v. St. Cloud State Univ., No. CV 16-1115 (JRT/LIB), 2017 WL 3332220, at *3) (D. Minn.

2017)). Union Pacific urges the Court to adopt a four-factor test implemented by the Fifth Circuit

to analyze good cause (Id., at 5 (citing Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th

Cir. 2003) (“In determining good cause, we consider four factors: ‘(1) the explanation for the

failure to timely move for leave to amend; (2) the importance of the amendment; (3) potential




                                                 5
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 6 of 12




prejudice in allowing the amendment; and (4) the availability of a continuance to cure such

prejudice.’” (citation omitted)). The Court declines to adopt the Fifth Circuit’s four-factor, good

cause test and instead follows Eighth Circuit precedent to determine whether Union Pacific has

acted with diligence in order to establish good cause to amend its answer.

        The Court issued a scheduling order in this case requiring amendments to pleadings no

later than July 2, 2018 (Dkt. No. 13, at 1). Union Pacific’s motion to amend comes more than

two years after the deadline set by the Court and only two weeks prior to trial. Union Pacific states

that it believed it had asserted a direct threat defense and that, once it learned of its error after

reading Mr. Hopman’s trial brief, it immediately sought leave to amend. The record does not

support Union Pacific’s version of the facts. Union Pacific filed a motion for summary judgment

in June 2019 in which it stated that it did “not move for summary judgment under a theory of direct

threat,” and that “Hopman cannot meet his initial burden and there is no need to reach the direct

threat inquiry.” (Dkt. No. 54-1, at 6 n.1). In his response to the motion for summary judgment

filed July 18, 2019, Mr. Hopman stated, “[a]lthough UP continually states that Hopman was a

‘direct threat,’ it did not plead this affirmative defense in this case and the time for adding claims

and defenses expired long ago. This affirmative defense is not in the case.” (Dkt. No. 59, at 8

n.2).

        Mr. Hopman notified Union Pacific as early as July 18, 2019, that it had not pled the

affirmative defense of direct threat, yet Union Pacific waited over a year to move to amend its

answer. The Court finds based on the record that Union Pacific did not act with the diligence

required for the Court to find good cause to grant its request for the untimely amendment. Having

found that Union Pacific did not act diligently in meeting the Court’s deadline for amendments,

the Court need not consider prejudice. Sherman, 532 F.3d at 717.




                                                  6
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 7 of 12




               B.      Other Considerations

       Mr. Hopman also asserts that Union Pacific’s proposed amended answer to assert the

affirmative defense of direct threat would be futile. See U.S. ex rel. Lee v. Fairview Health System,

413 F.3d 748, 749 (8th Cir. 2005) (futility is a valid basis for a court to deny leave to amend); see

also Trademark Medical, LLC v. Birchwood Laboratories, Inc., 22 F. Supp. 3d 998, 1002 (E.D.

Mo. 2014) (“A court may properly deny a motion to amend a pleading if the amendment would be

futile.”) (citing Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)). An amendment

is futile, for example, if the amended pleading could not withstand a motion to dismiss pursuant

to Rule 12 of the Federal Rules of Civil Procedure. Cornelia I. Crowell GST Tr. v. Possis Med.,

Inc., 519 F.3d 778, 784 (8th Cir. 2008).

       To establish the affirmative defense of direct threat, Union Pacific must prove a significant

risk of substantial harm to the health or safety of Mr. Hopman or other persons that cannot be

eliminated by reasonable accommodation. 42 U.S.C. § 12111(3); 29 C.F.R. § 1630.2(r); E.E.O.C.

v. Wal-Mart Stores, Inc., 477 F.3d 561, 571 (8th Cir. 2007). The party asserting the affirmative

defense of direct threat must prove that, at the time it took the action that it justifies with the

defense, it had conducted “an individualized direct threat analysis” that relied on “the ‘best current

medical or other objective evidence’ in order to ‘protect disabled individuals from discrimination

based on prejudice, stereotypes, or unfounded fear.’” E.E.O.C. v. Wal-Mart Stores, Inc., 477 F.3d

at 571 (quoting Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1248 (9th Cir. 1999)(citing

Bragdon v. Abbott, 524 U.S. 624, (1998); Sch. Bd. of Nassau County, Fla. v. Arline, 480 U.S. 273,

(1987))). Factors an employer must consider in performing an individualized direct threat analysis

include the duration of risk, the nature and severity of the potential harm, the likelihood that the

potential harm will occur, and the imminence of the potential harm. Id.




                                                  7
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 8 of 12




        In his motion to strike the affirmative defense of direct threat, Mr. Hopman points to four

Union Pacific witnesses who testified that Union Pacific did not conduct an individualized

assessment of Mr. Hopman’s request for an accommodation before denying the request (Dkt. No.

103, at 3-4). Rodney Doerr testified at his Federal Rule of Civil Procedure 30(b)(6) deposition

that Union Pacific never conducted an assessment of Mr. Hopman’s service dog Atlas to see

whether he was a risk to anybody (Dkt. No. 103-1, at 5). When asked whether he was aware of

anyone at Union Pacific who conducted an individualized assessment of Mr. Hopman and Atlas,

Mr. Doerr stated, “I am not aware of an individual that provided such an assessment, or conducted,

excuse me, such an assessment.” (Dkt. No. 108-1, at 2). Mr. Doerr went on to testify than no one

analyzed the probability that something bad would happen when measured against the seriousness

of the harm (Dkt. No. 108-1, at 1). He clarified that, “[t]hat group that I keep talking about, we

offered all of our expert opinions to arrive at a decision. That is an assessment as I define it.” (Id.).

        Union Pacific employee Jay Everett, who made the decision to reject Mr. Hopman’s

request for an accommodation, testified that he made his decision without having met, discussed,

e-mailed, or communicated with Mr. Hopman in any way (Dkt. No. 103-2, at 2). Mr. Everett

further testified that, to his knowledge, no one else from Union Pacific performed any kind of a

fitness-for-duty evaluation of how well Mr. Hopman and his service dog would work together on

the railroad (Id., at 3). Union Pacific employee Debra Gengler testified in response to a question

about whether Union Pacific ever conducted an individualized assessment of Perry and Atlas that,

“[s]o if – of that means, in your question, that did we observe Mr. Hopman and the dog together

at any point in time, I would say that didn’t occur, by what I’m reading on the eHealthSafe.” (Dkt.

No. 103-3, at 2). Finally, Union Pacific’s designated expert on health and safety issues in the

railroad environment, John Holland, M.D., testified that to his knowledge no one at Union Pacific




                                                   8
            Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 9 of 12




ever conducted any kind of individualized assessment with Perry Hopman and his service dog,

Atlas, to determine the extent of the help that the service dog gives to Mr. Hopman (Dkt. No. 103-

4, at 2).

        Union Pacific argues that Mr. Hopman’s requested accommodation, rather than his

disability, presents the direct threat and that it can prove the affirmative defense by showing that

Mr. Hopman’s proposed accommodation would jeopardize the health or safety of its employees

(Dkt. No. 90 at 10-11). Union Pacific points to Turner v. Hershey Chocolate United States, 440

F.3d 604, 615 (3d Cir. 2006), to support its position (Id., at 11).

        In Turner, the district court granted the defendant’s motion for summary judgment. The

Third Circuit Court of Appeals reversed the district court’s grant of summary judgment,

concluding in pertinent part that the record supporting defendant Hershey’s defense that the

proposed accommodation was unreasonable or would cause an undue hardship because of safety

and health-related implications was not well developed. In assessing whether Turner’s proposed

accommodation was “reasonable,” it found, based on the record as it existed, that it could not

conclude as a matter of law that the proposed accommodation posed a “‘direct threat’ to its

employees or place[d] an ‘undue hardship’ on Hershey.” Turner, 440 F.3d at 615. The court

found that it was an “open question” of material fact that must be decided at trial whether Turner

could perform the “essential functions of her position with reasonable accommodation,” and

Hershey would have an opportunity at trial to defeat the claim by showing that her proposed

“accommodation would jeopardize the health or safety of its employees.” Id.

        The Court is not willing to find that the non-binding Turner decision set a new standard

for proving the affirmative defense of direct threat in the Eighth Circuit that eliminates the

requirement for an employer to perform an individualized assessment prior to denying a reasonable




                                                  9
       Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 10 of 12




accommodation. See 8th Cir. Civil, Jury Instr., § 9.61 (2013) (“The determination that a direct

threat exists must be based on an individualized assessment of the plaintiff’s present ability to

safely perform the essential functions of the job.”). Importantly, the Turner court’s discussion of

“direct threat” came in the context of its larger discussion regarding whether Hershey had met its

burden to demonstrate that the requested accommodation was “unreasonable or would cause an

undue hardship.” Id. at 614. Additionally, the Turner court cites to Chevron U.S.A. Inc. v.

Echazabal, 536 U.S. 73, 78-79, 84-85 (2002), to define direct threat to health and safety

consistently with the regulatory definition of “significant risk of substantial harm.” Turner, 440

F.3d at 615 (citing Echazabal, 536 U.S. at 78-79, 84-85) (an employer is not required to

accommodate an employee if the accommodation threatens the health or safety of that employee

or other employees) (other citation omitted)).

       In raising the issue of judicial estoppel in its response to the motion to strike, Union Pacific

urges the Court to place great weight on an email written by Mr. Hopman’s counsel during

discovery in March, 2019. In the email, counsel stated, “I think that Perry will need to see the

Birchfield records before he testifies, since he will be asked about the reasonableness of the

accommodation, and UP’s claim of undue burden and direct threat.” (Dkt. Nos., 122 at 2-4, 43-3,

at 2). Union Pacific takes the position that the email is relevant to the unpled affirmative defense

of direct threat and asserts that the email is Mr. Hopman’s admission that the direct threat defense

“was being litigated and that Hopman required discovery to litigate it fully.” (Dkt. No. 122, at 3).

Essentially, Union Pacific contends that the Court granted Mr. Hopman certain discovery based

on this position. There are several factors for a court to consider in determining whether judicial

estoppel applies. See Schaffart v. ONEOK, Inc., 686 F.3d 461, 469 (8th Cir. 2012).




                                                 10
        Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 11 of 12




        The Court finds Union Pacific’s argument on judicial estoppel in this context is misplaced.

Union Pacific takes the position that inquiry into safety threats remains relevant, regardless of the

Court’s ruling on the direct threat affirmative defense (Dkt. No. 122, at 2). This belies Union

Pacific’s assertion that Mr. Hopman somehow gained an unfair advantage by conducting discovery

on this matter. Further, as Mr. Hopman explains, in 2016 and 2017, prior to the lawsuit being

filed, Union Pacific denied Mr. Hopman’s request for an accommodation based on its conclusion

that the accommodation would result in a direct threat to health and safety (Dkt. Nos. 54 at 6, 10,

101 at 5-6). Accordingly, the Court finds that it was reasonable for Mr. Hopman to want to conduct

limited discovery on these issues, even though Union Pacific had not raised the direct threat

affirmative defense in its answer in the litigation. The Court also finds that it was also reasonable

for Mr. Hopman to conclude, after he made Union Pacific explicitly aware of its failure to plead

the affirmative defense in his response to the motion for summary judgment and after deposing

several witnesses who stated that Union Pacific did not conduct an individualized assessment of

Mr. Hopman’s requested accommodation, that Union Pacific did not intend to pursue the

affirmative defense of direct threat. Mr. Hopman’s counsel’s email requesting records prior to a

discovery deposition was not an admission that Union Pacific had pled the affirmative defense of

direct threat.

        In an apparent effort to cure what Mr. Hopman characterizes as Union Pacific’s failure to

conduct an individualized assessment of Mr. Hopman’s accommodation request prior to rejecting

his requested accommodation, Union Pacific argues that “[t]here is ample evidence in the record

that Union Pacific conducted an extensive analysis of Hopman’s requested accommodation and

the safety threat that it posed to Union Pacific and the public.” (Dkt. No. 122, at 5 (citing Dkt. No.

55, ¶¶ 20-27)). Union Pacific does not explain to the Court how it should reconcile the under-oath




                                                 11
       Case 4:18-cv-00074-KGB Document 133 Filed 09/24/20 Page 12 of 12




statements of Union Pacific’s corporate and Federal Rule of Civil Procedure 30(b)(6) witnesses

cited by Mr. Hopman with Union Pacific’s passing reference to paragraphs in a prior Court filing.

Union Pacific also points to Union Pacific employee Rodney Doerr’s offer in mid-2018 to “meet

with Hopman to see how he would address specific safety concerns, but he cancelled the meeting.”

(Dkt. No. 122, at 5-6 (citing Dkt. No. 55, ¶ 33)). The meeting proposed by Mr. Doerr cannot

serve as an attempt by Union Pacific to conduct an individualized assessment of Mr. Hopman’s

accommodation request, because Union Pacific did not propose such a meeting until well after it

made its decision to deny the accommodation and months after Mr. Hopman filed this lawsuit in

January 2018 (Dkt. Nos. 1, at 1; 55, ¶ 33). The parties did not address this issue at the summary

judgment stage, and they are set to begin the trial Monday, September 28, 2020.

       Having found that Union Pacific did not act diligently in meeting the Court’s deadline for

amendments with respect to its proposed direct threat affirmative defense, the Court need not

consider prejudice or futility. Sherman, 532 F.3d at 717. The Court declines to do so here, except

to the extent addressed in this Order.

       III.    Conclusion

       Consistent with the terms of this Order, the Court denies Union Pacific’s motion for leave

to amend its answer (Dkt. No. 101) and grants Mr. Hopman’s motion to strike Union Pacific’s

unpled affirmative defense of direct threat (Dkt. No. 103).

       So ordered this 24th day of September, 2020.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                12
